ON REHEARING. McCueeoch, J. Since the judgment was affirmed by this court on a former day, the appellant has appeared by counsel, asking for a rehearing, and files a brief in support of same. He contends that the court erred in giving two instructions as follows: “14. The only purpose for which proof of threats is permitted is to throw light on the defendant’s acts at the time he fired the shot; and if you believe from the evidence as explained in these instructions that deceased was. not making an attempt to shoot defendant, as viewed from his standpoint, then and in that event you will not consider threats, if proved, for any purpose; and in this connection the court instructs you that no threats, however violent, however great, are any provocation whatever. “15. You are instructed that it makes no difference what the proof may show as to deceased’s reputation as to being a dangerous man; provided you believe from the evidence that he was not making an attack, or demonstrating on the defendant, as viewed from his standpoint at the time the shot was fired, as explained in these instructions.” The effect of these instructions was to inform the jury that the only purpose for which they could consider proof of threats made by the deceased, and of the character of deceased as a dangerous man, was to determine whether or not deceased was making an attack upon the defendant at the time of the killing, or whether the defendant believed at the time that deceased was attempting to shoot him. This is a correct statement of the law. The instructions are not aptly worded, but we think sufficiently conveyed that idea, and any defects of form should have been specifically pointed out. The jury could not have misunderstood the meaning of the court, taking into consideration all of the instructions on behalf of the State and of the defendant. The court, on motion of defendant, also instructed the jury that to constitute self defense “it is sufficient if the defendant honestly believed, without fault or carelessness on his part, that the danger was so urgent and pressing that the killing was necessary to save his own life, or prevent great bodily harm,” and that it is not essential that the killing should appear to the jury to have been necessary. The court also instructed, on motion of defendant, that, if threats were made by the deceased against defendant, they might be considered by the jury in determining who was the aggressor in the difficulty. There was no error in refusing to give instruction No. 17 asked by defendant. That instruction incorrectly stated to the jury as a matter of law that “it is, more probable that a man of bad character will commit a crime than a man of good character.” That was a question of fact for the jury to determine, and not one of law for the court to declare. Proof tending to show the character of the defendant as a dangerous man, and of threats made against the defendant, should have been, and was, submitted to the jury, along with other testimony, to enable them to determine which of the parties to the encounter was the aggressor, and to determine whether or not the defendant acted under an honest belief that he was in danger at the time. This was as much as the defendant was entitled to, and we find no errors in the rulings of the court in either giving or refusing instructions. Petition for rehearing denied.